DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2022, has been entered.
 Response to Arguments
Applicant’s arguments filed April 1, 2022, have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, whether taken individually or in combination, when considered in light of the claimed invention as a whole, fails to disclose or render obvious a plurality of optical fiber ribbon stacks arranged in a hexagonal arrangement and in contact with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0386962 (“Mittal”); US 2020/0081186 (“Wu”); and US 2017/0031121 (“Blazer”). Mittal is, perhaps, the most pertinent piece of prior art. However, it is doubtful as to whether Mittal qualifies as prior art at all, since it is only available based on its effective filing date and currently has the same assignment as the instant application. Regardless, the embodiment shown in Figure 3 of Mittal appears to be the closest potential prior art to the presently claimed invention. However, in Figure 3 of Mittal, the plurality of ribbon stacks, which are arranged  hexagonally, are each separated by buffer tubes 202. While paragraph [0159] teaches that the ribbon stacks 102 may or may not be placed inside the buffer tubes 202, this appears to only apply to the embodiment shown in Figure 2, where the ribbon stacks do not contact each other and are not arranged hexagonally. Nowhere in the disclosure does Mittal teach a hexagonal arrangement of optical fiber ribbon stacks where the ribbon stacks contact each other without an intervening buffer tube. Furthermore, this limitation does not appear in any of the other prior art references of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883